GIBSON, DUNN & CRUTCHER LLP
Matthew J. Williams :

Mitchell A. Karlan

Alan Moskowitz

Dylan S. Cassidy

200 Park Avenue

New York, NY 10166

(212) 351-4000 (Tel)

(212) 351-4035 (Fax)

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

In re: Chapter 15
PT DELTA MERLIN DUNIA TEXTILE, et al.,! Case No. 19-13214
Debtors in a Foreign Proceeding. (Joint Administration Requested)
AFFIDAVIT OF SERVICE

 

Duke Amponsah certifies, pursuant to 28 U.S.C. Section 1746, as follows:

1. I am employed as a legal assistant with the law firm of Gibson, Dunn & Crutcher
LLP, Counsel to the Foreign Representative.

2. On October 8, 2019 I caused a true and correct copy of the following documents
to be served on the parties listed in Exhibit A via Overnight Delivery:

Chapter 15 Petition for Recognition of Foreign Proceeding —- PT Delta Merlin Dunia
Textile [Docket No. 1]

e Chapter 15 Petition for Recognition of Foreign Proceeding — PT Perusahaan Dagang Dan
Perindustrian Damai [Docket No. 1]Chapter 15 Petition for Recognition of Foreign
Proceeding — PT Delta Dunia Sandang Tekstil [Docket No. 1]

 

' The Foreign Debtors in these chapter 15 cases are the following entities: (i) PT Delta Merlin Dunia Textile, whose
address is Jl Solo - Sragen Km 14, Desa Pulosari, Kec Kebakkramat, Karanganyar, Central Java, (ii) PT Delta
Dunia Tekstil, whose address is J] Raya Solo - Sragen KM 10.8, Desa Kaling, Kec Tasikmadu, Karanganyar,
Central Java, (iii) PT Dunia Setia Sandang Asli Tekstil, whose address is JI Raya Palur Km 7,1, Desa Dagen, Kee
Jaten, Karanganyar, Central Java, (iv) PT Delta Merlin Sandang Tekstil, whose address is J] Raya Timur Km 10,
Kel Bumiaji, Kec Gondang, Sragen, Central Java, (v) PT Delta Dunia Sandang Tekstil, whose address is JI Raya
Semarang - Demak Km 14, Desa Tambakroto, Kec Sayung, Demak, Central Java, (vi) PT Perusahaan Dagang
dan Perindustrian Damai, whose address is J1 Simongan No 100, Kel Ngemplak Simongan, Kec Semarang Barat,
Semarang, Central Java, and (vii) Mr. Sumitro, whose address is Tegalharjo, RT.004/RW.004, Keliurahan
Tegalharjo, Kecamatan Jebres, Kota Surakarta, Jawa Tengah, Indonesia.
e Chapter 15 Petition for Recognition of Foreign Proceeding — PT Delta Dunia Tekstil
[Docket No. 1]

* Chapter 15 Petition for Recognition of Foreign Proceeding — PT Delta Merlin Sandang
Tekstil [Docket No. 1]

® Chapter 15 Petition for Recognition of Foreign Proceeding — PT Dunia Setia Sandang
Asli Tekstil [Docket No. 1]

e Chapter 15 Petition for Recognition of Foreign Proceeding — Sumitro [Docket No. 1]

e Verified Petition Under Chapter 15 for Recognition of a Foreign Main Proceeding
[Docket No. 2]

¢ Motion for Entry of an Order Directing Joint Administration [Docket No. 5]

e Motion for Entry of an Order Scheduling a Hearing on Chapter 15 Petition for
Recognition and Specifying Form and Manner of Service of Notice [Docket No. 6]

e Emergency Motion for Provisional Relief [Docket No. 7 ]

e Declaration of Foreign Representative in Support of Verified Chapter 15 Petition and
Motion for Provisional Relief [Docket No. 3]

e Declaration of Gregorius Petrus Ajj Wijaya in Support of Verified Chapter 15 Petition
and Emergency Motion for Provisional Relief [Docket No. 4]

® Notice of Filing of Exhibit A to Declaration of Gregorius Petrus Aji Wijaya in Support of
Verified Chapter 15 Petition and Emergency Motion for Provisional Relief [Docket No.
8]

I certify under penalty of perjury that the foregoing is true and correct.

Duke Amponsah<—~

Sworn to before me this

10th day of if
Aletta. Mdonade

MONICA MALDONADO
Notary Public, State of New York
No. 01MA6211620 ty 2
ualified In Queens Coun
certiicate Filed In New York County
Commission Expires 9/21/21.

 
EXHIBIT A

Honorable Sean H. Lane
United States Bankruptcy Court
Southern District of New York
One Bowling Green

New York, NY 10004

Greg Zipes and Linda Rifkin ,

The Office of the United States Trustee Southern District of New York
201 Varick Street Room 1006

New York, NY 10014
